     Case 2:95-cr-80071-BAF ECF No. 204, PageID.260 Filed 06/22/20 Page 1 of 49


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DANI HOURANI,

              Petitioner,
                                                     Case # 95-80071
- vs -
                                                     HON. BERNARD FRIEDMAN

UNITED STATES OF AMERICA,


           Respondent.
________________________________/

         PETITION FOR RELIEF PURSUANT TO 18 USC § 3582(c)(1)(A)(i)
               AND/OR, IN THE ALTERNATIVE SECTION 608
                   OF THE FIRST STEP ACT OF 2018 AND
                   MILLER v. ALABAMA, 567 U.S. 460 (2012)
                     (ORAL ARGUMENT REQUESTED)

         Now comes Dani Hourani, by and through his attorney Steven Fishman, and

petitions this Court for imposition of a reduced sentence in the instant case pursuant to 18

USC § 3582(c)(1)(A)(i) as amended by section 603(b) of the First Step Act of 2018.

and/or in the alternative the First Step Act of 2018, Section 608 and Miller v. Alabama,

567 U.S. 460 (2012).

                             STATEMENT OF THE CASE

     As this Court well knows, Dani Hourani (“Hourani”) was convicted by a jury of

conspiring to murder a federal witness in violation of 18 USC § 371 and §1512(a), and

aiding and abetting the killing of another person with the intent to prevent the other

                                             1
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.261 Filed 06/22/20 Page 2 of 49


person from communicating with law enforcement or attending and testifying at an

official proceeding in violation of 18 USC 1512(a) and 18 USC2. As a result of those

convictions, Hourani was sentenced to a mandatory life term for aiding and abetting the

1512(a) violation and a concurrent five-year term for the 371 violation.

        As of the date of the filing of this petition, Mr. Hourani has served in excess of

twenty-seven calendar years in prison.

                                        DISCUSSION

        I. THIS COURT HAS THE AUTHORITY UNDER THE FIRST STEP ACT
        (18 USC 3582(c)(1)(A)(I)) TO GRANT THE REQUESTED RELIEF.
        18 U.S.C. 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, authorizes a

court to grant relief where there exist “extraordinary and compelling reasons” that

warrant a reduction, after considering the applicable factors set forth in 18 USC

§3553(a).

        Prior to the enactment of the First Step Act, a motion under this section of

3582(c)(1)(A)(i) was only authorized if the motion was brought by the Director of the

Bureau of Prison, an avenue of relief that was rarely utilized. Now, the First Step Act

grants a petitioner the right to request relief under this clause directly to his sentencing

judge. And, as will be seen in the section detailing Mr. Hourani’s extraordinary

rehabilitation since being incarcerated, he is the poster child for granting relief under the

Act.

        The First Step Act’s (FSA’s) compassionate release provision grants a sentencing

court the power to reduce a prisoner’s sentence when “(i) extraordinary and compelling

                                               2
    Case 2:95-cr-80071-BAF ECF No. 204, PageID.262 Filed 06/22/20 Page 3 of 49


reasons warrant such a reduction.” The statute permits courts to modify a term of

imprisonment:

              (1) in any case—(A) . . . the court, upon motion of the Director
                  of the Bureau of Prisons or upon motion of the defendant after
                  the defendant has fully exhausted all administrative rights to
                  appeal a failure of the Bureau of Prisons to bring a motion
                  on the defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the defendant’s
                  facility, whichever is earlier…
                                                      18 U.S.C. § 3582(c)(1)(A).

       The First Step Act was an ambitious, bi-partisan effort to address the many

injustices that have been identified in today’s federal criminal justice system. It was a

bold step towards not only ensuring a safer society by providing new educational tools

and skills to releasing prisoners, but also achieving a fairer justice system for the almost

200,000 Federal prisoners currently incarcerated. It was intended to tackle numerous

injustices that had adversely affected many men and women who were incarcerated.

       One of the areas in dire need of repair was the compassionate release component

of the 3582 statute. This defect was identified after a Department of Justice Inspector

General report found that the Bureau of Prisons (“BOP”) rarely asked judges for a

§3582(c)(1)(A) modification of sentence, even if the prisoner met the objective criteria.1

After the release of this report, the United States Sentencing Commission moved to

“encourage” the BOP to use this power more efficiently and effectively, but nothing

really changed.


1
 U.S. Dep't of Justice Office of the Inspector General, The Federal Bureau of Prisons’ Compassionate
Release Program (Apr. 2013)(FBOP Compassionate Release Program).

                                                  3
        Case 2:95-cr-80071-BAF ECF No. 204, PageID.263 Filed 06/22/20 Page 4 of 49


          Enter the First Step Act. With the changes made to the compassionate release

statute by the First Step Act, courts need not await a motion from the BOP Director to re-

sentence prisoners to time served under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary

and compelling reasons,” and the reasons justifying re-sentencing need not involve only

medical, age-related, or family circumstances.

          A. By enacting the First Step Act, Congress changed the process for
          compassionate release, and returned to the federal judiciary the authority to
          act on its own to reduce sentences for “extraordinary and compelling
          reasons.”

          Prior to Congress passing the First Step Act, the process for compassionate release

under § 3582(c)(1)(A) was as follows: (a) the Sentencing Commission set the criteria for

re-sentencing relief; and (b) the Director of the BOP initiated and filed a motion in the

sentencing court.2 Once such a motion was filed, the sentencing judge would then decide

if the requested reduction was justified by extraordinary and compelling reasons

consistent with the applicable policy statements issued by the Sentencing Commission.

          The problem with such an arrangement was obvious: Even if a federal prisoner

qualified under the Commission’s definition of extraordinary and compelling reasons, the

sentencing judge had no authority to reduce the sentence without a motion from the BOP

Director, which basically meant that a prisoner’s fate was left in the hands of the BOP

rather than the sentencing judge.3

2
    PL 98–473 (HJRes 648), PL 98–473, 98 Stat 1837 (Oct. 12, 1984).
3

The Department of Justice has recognized that, prior to the passage of the First Step Act, the BOP (and
not the Commission) functionally had final say on what constituted an “extraordinary and compelling
reason” for a sentence reduction, because only the BOP could bring a motion under the terms of §
3582(c)(1)(A). See Dep’t of Justice, Letter to U.S. Sentencing Commission Chairman Hinojosa (July
                                                   4
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.264 Filed 06/22/20 Page 5 of 49


          The Office of Inspector General (“OIG”) recognized the problem, noting that the

BOP failed in several areas, including: (a) providing adequate guidance to staff on the

criteria for compassionate release; (b) setting time lines for reviewing compassionate

release requests; (c) creating formal procedures for informing prisoners about

compassionate release; and (d) generating a system for tracking compassionate release

requests.4

          After listing the problem areas, the OIG concluded that the “BOP does not

properly manage the compassionate release program, resulting in inmates who may be

eligible candidates for release not being considered.”5

          Congress heard those complaints and responded to them by passing the First Step

Act on a bipartisan basis in late 2018. Part of the new law transformed the process for

compassionate release under § 3582(c)(1)(A) by changing the process by which

compassionate release occurs.6 Pursuant to the Act, instead of depending upon the BOP

Director to move for release, a Court may now re-sentence “upon motion of the

defendant,” provided the defendant has fully exhausted all administrative remedies, “or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

14, 2007) (noting that because Congress gave the BOP the power to control which particular cases will
be brought to a court’s attention, “it would be senseless [for the Commission] to issue policy statements
allowing the court to grant such motions on a broader basis than the responsible agency will seek
them”).
4
    FBOP Compassionate Release Program, at i–iv
5
 Stephen R. Sady & Lynn Deffebach, Second Look Resentencing Under 18 U.S.C. § 3582(c) as an
Example of Bureau of Prisons Policies That Result in Overincarceration, 21 FED. SENT. RPTR. 167
(Feb. 2009).
6
    P.L. 115-391, 132 Stat. 5194, at § 603 (Dec. 21, 2018).
                                                      5
    Case 2:95-cr-80071-BAF ECF No. 204, PageID.265 Filed 06/22/20 Page 6 of 49


facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Once a defendant who has exhausted his remedies files a motion, the sentencing

judge may, after considering the 18 U.S.C. § 3553(a) factors, re-sentence the defendant if

the court finds that extraordinary and compelling reasons warrant a reduction, and that

the new sentence is “consistent with applicable policy statements issued by the

Sentencing Commission.” Id. The effect of these changes is to grant federal judges the

ability to move on a prisoner’s compassionate release application even in the face of BOP

opposition or its failure to respond to a prisoner’s request for compassionate release in a

timely manner.

       It is clear that Congress made these changes in an effort to expand the use of

compassionate release sentence reductions under § 3582(c)(1)(A). To begin with,

Congress labeled these changes, “Increasing the Use and Transparency of Compassionate

Release.” 164 Cong. Rec. H10346, H10358 (2018).

       The First Step Act grants federal judges the power to order reductions of sentences

even in the face of BOP resistance or delay in the processing of applications. The

legislative history leading up to the enactment of the First Step Act establishes that

Congress intended the judiciary not only to take on the role that the BOP once held under

the pre-First Step Act compassionate release statute as the essential adjudicator of

compassionate release requests, but also to grant sentence reductions on the full array of

grounds reasonably encompassed by the “extraordinary and compelling” standard set

forth in the statute.

                                              6
    Case 2:95-cr-80071-BAF ECF No. 204, PageID.266 Filed 06/22/20 Page 7 of 49


      B. Statutory text defines judicial sentence reduction authority based on
      “extraordinary and compelling reasons,” and the policy statements of the
      Sentencing Commission under § 1B1.13 do not preclude this Court from
      granting relief to Hourani.

      Once a prisoner has properly pursued administrative remedies and filed a motion

for compassionate release, a federal court possesses authority to reduce a sentence if and

whenever the court finds “extraordinary and compelling reasons warrant such a

reduction.” A court must consider the 18 U.S.C. § 3553(a) sentencing factors in reducing

any sentence, and any reduction of a sentence that a court orders must also be “consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

      The catch-all provision for compassionate release set forth by the Sentencing

Commission in USSG. § 1B1.13, Application Note (1)(D), states as follows:

      Other Reasons.—As determined by the Director of the Bureau of Prisons,
      there exists in the defendant’s case an extraordinary and compelling reason
      other than, or in combination with, the reasons described in subdivisions (A)
      through (C).

      The Commission also stated the process by which compassionate release

reductions should be decided:

      Motion by the Director of the Bureau of Prisons.—A reduction under this
      policy statement may be granted only upon motion by the Director of the
      Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A).

U.S.S.G. § 1B1.13, Application Note 4.

      The reliance on the BOP in these policy statements is a relic of the prior procedure

that is now inconsistent with the First Step Act’s amendment of §3582(c)(1)(A) which
                                             7
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.267 Filed 06/22/20 Page 8 of 49


expressly allows courts to consider and grant sentence reductions where a prisoner’s case

presents extraordinary and compelling circumstances.7 And the Commission’s now-

dated statement indicating that the BOP must file a motion in order for a court to

consider a compassionate release sentence reduction no longer controls in the face of the

new statutory text.

          With the First Step Act, Congress decided that federal judges are no longer

constrained by how the BOP Director sets its criteria for what constitutes extraordinary

and compelling reasons for a sentence reduction. Consequently, those sections of the

application notes requiring a BOP determination or motion are not binding on courts.

          In Stinson v. United States, 508 US 36, 38 (1993), the Supreme Court held that

“commentary in the Guidelines Manual that interprets or explains a guideline is

authoritative unless it violates the Constitution or a federal statute, or is inconsistent with,

or a plainly erroneous reading of, that guideline.” To put it a different way, now that the

First Step Act has recast the procedural requirements for a sentence reduction, a Court’s

finding that an extraordinary and compelling reason exists for a sentence reduction

without the BOP Director’s initial determination is not inconsistent “with the applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

          The principle that rehabilitation alone can serve as an “extraordinary and

compelling reason” for a sentence reduction was recently discussed in an opinion from

Judge Matthew Leitman here in the Eastern District, who stated as follows as to that issue

in United States v Sapp, 14-20520 (E.D.Mich, Jan. 31, 2020)
7
    18 U.S.C. § 3582(c)(1)(A), as amended by P.L. 115-391 § 503 (Dec. 21, 2018).
                                                    8
    Case 2:95-cr-80071-BAF ECF No. 204, PageID.268 Filed 06/22/20 Page 9 of 49


             A question has arisen as to whether a district court may apply the
             “catch all” category of “extraordinary and compelling reasons” in
             subdivision D of the comment. There is an argument that only the
             Director of the Bureau of Prisons may find “extraordinary and
             compelling reasons” under that subdivision because the subdivision
             references only the Director. However, this Court “follows the
             growing number of district courts” that have held that a
             district court may apply subdivision D of the comment and may
             “consider the vast variety of circumstances that may constitute
             extraordinary and compelling” reasons for compassionate release.
             United States v. Rodriguez, __ F.Supp.3d __, 2019 WL 6311388, at *7
             (N.D. Cal. 2019) (explaining why, in light of the First Step Act and
             its amendment of 18 U.S.C. § 3582(c), district courts may apply subdivision
             D and consider a variety of factors in making the “extraordinary and
             compelling reasons”determination).

                                                                   (Emphasis added)

       See also United States v Torres, 87-cr-593 (S.D.N.Y., June 1, 2020), where the

district court agreed with Judge Leitman that judges now have the discretion to grant a

motion for reduction of sentence based on extraordinary and compelling reasons:

             But given the new compassionate-release authority provided by the
             Act, “the majority of district courts to consider the question have
             found that the amendments made to 18 U.S.C. § 3582(c)(1)(A) grant
             this Court the same discretion as that previously give[n] to the BOP
             Director, and therefore the Court may independently evaluate whether
             [a defendant] has raised an extraordinary and compelling reason
             for compassionate release.”

      Therefore, this Court should join the majority (and “growing number”) of district

courts in finding that it has the discretion to grant Hourani’s motion based on

“extraordinary and compelling reasons” alone. It is clear that judges all around the

country are agreeing that granting sentence reductions where the defendants have served

lengthy prison terms and significantly rehabilitated themselves is the right thing to do.


                                             9
      Case 2:95-cr-80071-BAF ECF No. 204, PageID.269 Filed 06/22/20 Page 10 of 49


        C. Hourani has properly exhausted his claim for a sentence reduction
       under the compassionate release provision.

          Hourani filed a detailed request for a reduction of sentence under the

compassionate release statute with the warden of his prison at the Federal Correctional

Institution in Greenville, Illinois on July 8, 2019.8 The BOP (Warden) denied his request

with a form response which neither addressed the merits of his request nor differentiated

his case from any other requester. Instead, the response rather mysteriously cited

“significant violence in your background” which, since Hourani has no criminal history

(background), was simply unresponsive to his request. 9                     When Hourani

inquired about the Warden’s response regarding the denial letter, he was informed:

“Sorry, that is the same response we must give everyone and the violence we are talking

about is simply your current charge.” Therefore, Hourani has exhausted his

administrative remedies and this Court may reduce his sentence upon his own motion.

18 USC §3582( c)(1)(A).

          D. District courts across the country have granted sentencing reductions in
          numerous cases based on “extraordinary and compelling reasons.”

          Since the enactment of the First Step Act, district courts around the country,

including in some of the most conservative jurisdictions, have granted sentencing

reductions based on extraordinary and compelling reasons. Although every case has its

own set of facts, a review of these cases reveals similarities with Hourani’s case, and

mitigates in favor of granting him relief in the instant case.

8
    See Exhibit 4 - Request for Reduction in Sentence
9
    See Exhibit 5 - Denial of Request for Reduction in Sentence
                                                    10
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.270 Filed 06/22/20 Page 11 of 49


      In United States v Maumau, Case #2:08-cr-00758-TC-11 (D. Utah, Central

Division), the defendant was sentenced to 55 years in prison for three counts of

possession of a firearm during a drug-trafficking offense. (18 USC §924(c)). In his

motion to reduce sentence, the defendant relied on the catch-all provision referenced

above. The government contended that the catch-all provision should not apply.

      In granting the motion, the district court stated that “a majority of district courts to

have considered the question have embraced Maumau’s position.” The district court then

quoted from a North Carolina case, United States v. Beck, No. 1:13-CR-186-6, 2019 WL

2716505 at *4 (M.D.N.C. June 28, 2019) as follows:

             There is no policy statement applicable to motions for compassionate release
             filed by defendants under the First Step Act. By its terms,
             the old policy statement applies to motions for compassionate release
             filed by the BOP Director and makes no mention of motions filed by
             defendants. . . .

            While the old policy statement provides helpful guidance, it does not
            constrain the Court’s independent assessment of whether
            “extraordinary and compelling reasons” warrant a sentence reduction under
            § 3582(c)(1)(A)(i). An interpretation of the old policy statement
            as binding on the new compassionate release procedure is likely inconsistent
            with the Commission’s statutory role. . . . It is also inconsistent with the
            First Step Act, which was enacted to further
            increase the use of compassionate release and which explicitly
            allows courts to grant such motions even when BOP finds they are
            not appropriate. . . . Thus, courts may, on motions by defendants,
            consider whether a sentence reduction is warranted for
            extraordinary and compelling reasons other than those specifically
            identified in the application notes to the old policy statement.
                                                                   (Emphasis added)
      The opinion went on to cite a plethora of cases from all across the country,

including United States v Cantu, Case #1:05-cr-458-1 (S.D. Tex. June 17, 2019), United

                                              11
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.271 Filed 06/22/20 Page 12 of 49


States v Cantu-Rivera, No. H-89-204, 2019 WL 2578272 at *2 n.1 (S.D. Tex. June 24,

2019); United States v Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086 at *3 (D. Me. July

11, 2019); United States v Rivernider, No.3:10-cr-222(RNC), 2019 WL 3816671 at *2

(D. Conn. Aug. 14, 2019); United States v Bucci, No. 04-10194-WGY, 2019 WL

5075964 at *1 (D. Mass. Sept. 16, 2019); United States v Brown, No. 4:05-CR-00227-1,

2019 WL 4942051 at *4 (S.D. Iowa Oct. 8, 2019); United States v Urkevich, No.

8:03CR37, 2019 WL 6037391 at *3 (D. Neb. Nov. 14, 2019); United States v Dusenbery,

No. 5:91-cr-291, 2019 WL 6111418 at *3 n.3 (N.D. Ohio Nov. 18, 2019); United States v

Valdez, No. 3:98-cr-0133-01-HRH, 2019 WL 7373023 at *2-3 (D. Alaska Dec. 31,

2019); United States v Schmitt, No. CR12-4076-LTS, 2020 WL 96904 at *3 (N.D. Iowa

Jan. 8, 2020), that all agreed with the analysis in Beck.

      Both the Cantu and Cantu-Rivera cases deserve special mention. In the Cantu

case, supra, the district court re-sentenced the petitioner to time served pursuant to the

First Step Act of 2018's newly 3582's expanded criteria. The court in Cantu did so after

finding that Cantu presented “extraordinary and compelling reasons” for a sentence

reduction under the compassionate release statute contained in 18 U.S.C. §3582(c)(1)(A),

concluding:

      Thus, the correct interpretation of (section) 3582(c)(1)(A) — based on the
      text, statutory history and structure, and consideration of Congress's ability
      to override any of the Commission's policy statement ‘at any time’ Mistretta
      v. United States, 488 U.S. 361, 394 (1989) -- is that when a defendant brings
      a motion for a sentence reduction under the amended provision, the Court
      can determine whether any extraordinary and compelling reasons other than
      those delineated in U.S.S.G. (section) 1B1.13 cmt. n.1(A)-(C) warrant
      granting relief. .
                                              12
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.272 Filed 06/22/20 Page 13 of 49


      In Cantu-Rivera, supra, another case from the same district in Texas that is

particularly relevant to Hourani’s case because of the severity of the sentence, the district

court reduced the defendant’s prior sentence of two concurrent life sentences to time

served, holding that USSG 1B1.13 comm. n.(1)(D) was inconsistent with statutory

changes made by Congress through the First Step Act. The court then concluded that

because the newly-enacted version of the Guideline policy statement conflicts with the

First Step Act, the newly-enacted statutory provisions must control.

      Another case of particular significance is the recent case of United States v Millan,

Case # 91-CR-685(S.D.N.Y. April 6, 2020). In that case, like Hourani, the defendant

was serving a life sentence and had already served a lengthy period of time (more than

twenty-eight years in Millan’s case). Unlike Hourani, Millan was in his twenties at the

time of the offense and a leader of a major heroin-trafficking organization in New York

that was responsible for the sale of hundreds of kilos of heroin. In addition to his

convictions for the heroin offenses, Millan was also convicted of engaging in a

continuing criminal enterprise in violation of 21 U.S.C. § 848(b), which carried a

sentence of mandatory life.

      In reducing his sentence to time served, the district judge described Mr. Millan

today in terms that would apply equally to Hourani:

             Mr. Millan is no longer the immature and irresponsible young
             man who committed his offenses in his early 20s. Rather, today
             he is a more mature and evolved adult of 57 years. In the almost
             three decades that have passed since he was arrested (and
             detained) in 1991, and despite having had no realistic hope of
             release, Mr. Millan has done everything in his power to
                                             13
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.273 Filed 06/22/20 Page 14 of 49


             rehabilitate himself, as demonstrated by his genuinely
             exceptional accomplishments and meritorious prison record. He is
             remorseful and contrite and has fully accepted responsibility for
             his crimes. In the almost three decades that he has been
             incarcerated, Mr. Millan has conducted himself as a model
             prisoner and demonstrated exceptional character. He has
             developed into a man of great faith and a leader of the religious
             community at FCI Fairton and has demonstrated a commitment to
             working worth at-risk youth and suicide-prevention.
             Section 3553(a)(b), the need to avoid unwarranted sentencing
             disparities, also counsels granting the motion based on his
             codefendants’ terms of imprisonment. Opinion, at 25-26

      In discussing Millan’s rehabilitation, the district judge used language that applies

perfectly to what Hourani has accomplished during his incarceration:

             Notwithstanding his circumstances and the harsh conditions
             of his confinement, Mr. Millan has maintained an extraordinarily
             positive outlook and attitude and has sought to improve himself
             to the utmost extent possible. Among other things, Mr. Millan
             successfully completed dozens upon dozens of BOP rehabilitative
             programs involving more than 7,600 hours of programming and
             apprenticeships. See Exhibit 24 (BOP Inmate Education Data
             Transcript) and Exhibit 25 (BOP Inmate Skills Development Plan).
             Additionally, he completed a 1,000-hour apprenticeship in
             Computer Equipment Operations, for which he earned certificates
             from the State of New Jersey (Exhibit 26) and the U.S. Department
             of Labor (Exhibit 27). He also recently finished a 4,000 hour
             apprenticeship in Administrative Office Management that was
             certified by the State of New Jersey. (Exhibit 28.) In a word,
             Mr. Millan has a well-developed record of rehabilitation.

             More impressively, Mr. Millan earned his Associates Degree
             in Business Administration from Cumberland County College and
             maintained a GPA of 3.61 in doing so. (Opinion, 26-27)

      Finally, the district judge affirmatively stated that even in light of the proscription

that rehabilitation alone cannot serve as an extraordinary and compelling reason for a

reduction in sentence, Millan’s accomplishments qualified as such:
                                             14
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.274 Filed 06/22/20 Page 15 of 49


             Although Congress provided that rehabilitation alone cannot
             serve as an “extraordinary and compelling reason” for a sentence
             reduction, Mr. Millan’s educational and rehabilitative
             accomplishments are unique and distinctively important because he
             engaged in all such positive activities without any tangible
             incentive other than self-improvement, given that his life
             sentence meant that he could neither earn any “good-time” credit
             nor receive any other sentence reduction benefit. Simply put, Mr.
             Millan, in the face of a life sentence, assumed a positive
             outlook and attitude towards life, sought to improve himself to
             the utmost extent possible and was motivated to do so
             notwithstanding his circumstances. The Court finds this to be an
             extraordinary and compelling circumstance. (Opinion, 28-29)
                                                           (Emphasis added)

      Having participated in a program instituted by Hourani to benefit other inmates at

the institution, this Court is acutely aware of Hourani’s growth from an immature

teenager to an adult with a strong sense of responsibility toward his fellow human beings.

The full extent of Hourani’s rehabilitation will be discussed later in this brief. For now,

the Millan opinion is a powerful statement by a district judge that strongly supports

Hourani’s petition in the instant case.

      Another recent opinion, United States v Marks, Case #03-CR-6033L (W.D.N.Y.

April 20, 2020), is also relevant to Hourani’s case. Marks was serving a forty-year

sentence after being convicted of drug and firearm offenses in 2006. Despite the

government’s “continued, unyielding characterization of Marks as a ‘dangerous and

violent man,’ and a ‘liar, perjurer and an obstructor of justice’ who ‘is not entitled to and

does not deserve any more mercy,’ (Opinion, 4), the district judge reduced Marks’

sentence to twenty years. In so doing, the district judge first discussed its role when

considering a motion for sentence reduction:
                                              15
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.275 Filed 06/22/20 Page 16 of 49


             In short, when a defendant brings a motion for sentence reduction
             based on extraordinary and compelling circumstances, the court effectively
             steps into the shoes of the BOP director, and makes its
             own determination.” (Opinion, 14, citations omitted).

      The government questioned Marks’ sincerity in his efforts at rehabilitation. In its

opinion reducing Marks’ forty-year sentence by half, the Court discussed that issue as

follows:

             In that regard, it is worth noting that though Marks has long been
             seeking legal relief, his rehabilitative efforts began years before
             the enactment of the First Step Act. It would have taken
             remarkable prescience for Marks to anticipate, many years ago, the changes
             that lay ahead with respect to federal sentencing laws, and
             to devote himself to building up a resumé that he could
             use in support of an application for judicial relief, at some
             then-unknown time in the future. Most lawyers and legislators
             could not have anticipated such remarkable changes in the law.

             Furthermore, the mere fact that some self-interest may have been
             involved is hardly remarkable, and is not a reason to disregard
             Marks’s accomplishments since then. Whatever motives may have initially
             prompted Marks to undertake rehabilitative efforts, the fact
             is that he has followed that path for many years, by all appearances to
             the benefit of himself and others. If actions speak louder than words,
             then Marks’s actions have spoken volumes. To ignore those efforts
             would only serve to discourage prisoners from making any efforts at
             rehabilitation, which is presumably not what Congress had in mind
             when it gave prisoners the ability to seek direct relief from the courts.
                                                                    (Opinion, 32)

      Defense counsel is certain that the government will not question the sincerity of

Hourani’s rehabilitation who, like Millan, is serving a mandatory life sentence. In fact,

given what Hourani has accomplished during his incarceration, it would be well nigh

impossible to do so. At the same time, this Court should consider the district court’s

language in Marks which appropriately recognizes the value of rehabilitation, both for
                                            16
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.276 Filed 06/22/20 Page 17 of 49


the individual inmate and other inmates who benefit from it, and provides yet more

support for the granting of Hourani’s petition.

      E. The Court may consider the significant amount of time Hourani has
      already served in making its decision.

      A number of courts have ruled that when considering whether to impose a reduced

sentence pursuant to 3582(c)(1)(A)(I), prisoners typically only obtain relief after serving

a significant term of incarceration. See United States v. McGraw, 2019 WL 2059488 at

*5 (S.D. Ind. May 9, 2019) (granting the motion reducing defendant's life sentence to

time-served and noting defendant has already served nearly seventeen years, “a

significant sanction”). See also United States v. Johns, No. CR 91-392-TUC-CKJ, 2019

WL 2646663 (D. Ariz. June 27, 2019) (granting motion and reducing defendant’s

concurrent life terms to time served, noting he had served almost twenty-three years).

      Hourani has served over twenty-seven years in custody which is a substantial

sentence, especially in relation to his age at the time of his arrest. With accrued good

time, the amount of time he has served is equal to a sentence of 384 months (32 years).

Therefore, he clearly satisfies the requirement that a prisoner has served a significant

term of incarceration.

      F. Hourani has extraordinary and compelling reasons that justify a
    sentence reduction.

      Defense counsel is confident that this Court, and perhaps no court in the land, has

had a petitioner before it who has accomplished what Dani Hourani has accomplished

during his stay in prison. His rehabilitative conduct over the past twenty-seven years is

                                             17
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.277 Filed 06/22/20 Page 18 of 49


amazing in and of itself. But it is more astounding when one considers that Hourani,

even while serving his life sentence with nothing to gain and no hope for relief, chose not

to wallow in his misery but to rise above it, so that he is now able to present to this Court

facts regarding rehabilitation that few, if any, will be able to match.10

          To begin with, in Hourani’s twenty-seven years of incarceration he has received

ZERO incident reports. He managed to do that even though he was placed in a high

security USP for the first twelve years of his sentence.11 High security prisons are

notorious for the mischief and mayhem that routinely occurs inside. In order to avoid

incident reports, it is not enough for an inmate to simply avoid trouble. Rather, trouble

must be deflected, ignored, battled against mentally, and finally defeated.

          Many of the men in high security institutions participate in violent activities and

are wary of those who refuse to do so. That fact notwithstanding, Hourani was able to

avoid any hint of trouble for his twelve years of incarceration in the high security

institution as well as the past fifteen years in other locations.

          Hourani’s academic achievements are even more incredible than his spotless

prison record. In his twenty-seven years of incarceration, he earned an Associate of Arts

Degree from Indiana State University, graduating with a perfect 4.0 GPA and making the

Dean’s list each semester. He has completed a writer’s course from the Longridge

Writer’s Academy. He has continued his education by completing over ten other college


10
   While this Court is already very much aware of many of these accomplishments, some of them merit
inclusion in this petition.
11
     Hourani’s placement in the high security USP was due to his life sentence.
                                                     18
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.278 Filed 06/22/20 Page 19 of 49


courses from Greenville University, receiving an A in every course.

      Hourani successfully completed training and has been certified by the National

Institute of Corrections as an offender employment specialist (O.E.S), career clerk, and

reentry preparation program mentor. These programs were only offered to a select group

of inmates personally chosen by the education supervisor at the time. Hourani was

offered the opportunity to complete these courses because of his volunteer work with the

inmate population on behalf of the Education Department.

      Hourani has also completed a nationally accredited Friend of a Friend Mentorship

training program and volunteered his time to be a part of that program. He has also

completed over 150 other courses through the education, psychology and recreation

departments. In addition, he has been trained as a suicide watch companion, a volunteer

program to watch other inmates in distress, and has spent over twenty-two years in this

program.

      Today, Hourani volunteers as a reentry instructor/mentor for both the Education

and Recreation departments. He not only teaches over a dozen separate reentry courses

for which he has been repeatedly commended by prison program supervisors, but he also

has created numerous courses for the Education Department that are praised by the

education staff. One of those is a cognitive behavior class, 3 Steps to Success, that

attempts to guide inmates’ cognitive thought processes away from a criminal mentality

and push them in a positive direction regarding the decisions they will make when facing

various situations upon release.

                                             19
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.279 Filed 06/22/20 Page 20 of 49


      The goal of this course is clear; to increase the inmates’ chances of success upon

release from the institution. 3 Steps to Success teaches the following subjects: The

Fallacies of Incarceration; The Advantages of an Education; and lastly, a 3 Steps to

Success process of acceptance of your culpability in your incarceration and your

conduct, planning for your future, and responsibility to your family and community.

      Hourani teaches a variety of courses that span the spectrum of the educational

fields. They include educational reentry preparation courses such as halfway house

preparation, effective communication, American history, a weather class, a planets/solar

system class, and the aforementioned 3 Steps to Success. For the Recreation Department

he teaches reentry courses such as cardio awareness, HIV/Hep-C awareness, better body,

total wellness of the body, nutrition, and weight management.

      For each of these classes, Hourani created the curriculum, class talking points,

handouts, and tests. He also recently, with the help of another inmate, instructed the

students in preparing for the annual Mock Job Fair held at his institution. He taught the

participating students how to prepare a resume, helped them with their interview skills,

and offered them tools for their job skills preparation. He helped facilitate and organize

the event and was commended by the Educational Reentry Program Coordinator, Mrs.

Kasten, for his continued volunteer efforts in education and help with the program.

      Hourani recently completed the Microsoft Office business course, receiving an A

in every subject, including Microsoft Word, Excel, and PowerPoint. He has also earned

another nine college credits from Kaskaskia College, a regionally accredited college.

                                             20
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.280 Filed 06/22/20 Page 21 of 49


The interesting thing about these credits is that admission to the program was granted by

the inmate’s outdate, which left Mr. Hourani waiting patiently for seven years to be

admitted. As always, he persevered, and continued to inquire about entrance into the

program, which finally occurred when others were making excuses not to take the

program when offered to them.

          Hourani’s stature at the institution is exemplified by the fact that he is the only

inmate that speaks at the Admissions and Orientation staff presentation given to all

incoming inmates. There, he shares the tale of his life sentence, his twenty-seven years of

incarceration, and his many accomplishments while incarcerated. Using himself as an

example, he urges others to immediately begin enrolling in programs, and advising the

inmates that they need to begin preparing themselves for release today, as if they were

scheduled for release tomorrow.

          Hourani has also been commended repeatedly by various prison officials at each

institution he has been housed at for his volunteer efforts. Those commendations include

memoranda placed directly into his prison file and also entries into his bi-yearly program

review file.12 The overriding theme in each of those memoranda is Hourani’s altruistic

nature in volunteering, his focus on excellence, and his positive influence on those

incarcerated with him.

          What all of the above accomplishments show beyond all doubt is that regardless of

Hourani’s sentence, nor the many years of his young life he has served in prison, he has

always volunteered his time and effort for the benefit of the staff and the men
12
     Those memoranda and files are included as Exhibit 3
                                                    21
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.281 Filed 06/22/20 Page 22 of 49


incarcerated with him at each institution. A sample of just a few of the positive

comments written about Hourani by prison staffers demonstrate his remarkable

rehabilitation and indicates why this Court should give due consideration to the factors

regarding youthful rehabilitation described by the Supreme Court in its recent cases.

      In 2016 the Supervisor of Education placed these remarks into Mr. Hourani’s

progress report;

      He [Mr. Hourani] is involved in the Friend of a Friend mentoring program,
      providing his knowledge and years of experience to encourage others to change.
      He is open about his mistakes and uses this to motivate his classes
      to see a new way of life. Students continue to inform staff of the experiences
      he provides them during lectures...Mr. Hourani has been a valuable resource
      for the Education Department. He has taken over the Admissions and Orientation
      program for new incoming inmates. He does a presentation to motivate new
      inmate's involvement into educational programs. His
      explanation has increased the number of participants in education. Hourani
      has proved himself to be an essential asset to the release program at FCI
      Greenville. He assisted the RAC (Reentry Affairs Coordinator) in putting together
      the reentry simulation for the institution. Also, he continues to assist with not only
      any current simulations, but any other reentry activities that may arise.....Mr.
      Hourani has continued to assist the Education Department as a volunteer
      instructor.

      The same point was made in an excerpt of one of the more recent memoranda

placed into Hourani’s file:

      Hourani continues to volunteer to instruct 5 separate reentry courses in education.
      He is always willing to help Education Staff...He also speaks at
      A & O [Admissions & Orientation] to encourage those incoming inmates to
      seek out educational opportunities and uses his current situation (life sentence) as a
      learning tool for other inmates to maintain positive relationships with
      staff and other inmates and to begin progressive programming immediately.
      He always has a positive attitude and is willing to go above and beyond to
      meet educational needs...He is to be commended for his efforts.

      The Recreation Department shared the following regarding Mr. Hourani’s
                                             22
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.282 Filed 06/22/20 Page 23 of 49


volunteer efforts:

          Hourani is extremely committed to the reentry mission of the Education/Recreation
          Department and strives to be a positive role model
          for other inmates at FCI Greenville. As a tutor and class instructor he provides
          outstanding reentry classes for the inmate population...he volunteers for additional
          clerical assignments when needed. His efforts are commendable
          and his positive contribution to the department are appreciated by all of
          the Recreation Staff.

          The Court should also note the remarks in the most recent memorandum placed in

Hourani’s central file.13 Just a few of the following comments in the memorandum

support the position that Mr. Hourani’s case is special, and that his petition should be

granted:

          Hourani continues to volunteer his valuable time and efforts in both
          the Education and Recreation department. He currently teaches 12
          different courses for both the education and recreation departments...

          Hourani has, as before with other classes, created and instructed numerous
          courses for the benefit of the men at the institution....These classes have
          been a tremendous success in the education department.....

          Hourani’s classes are very well instructed, effectively presented, and most
          importantly highly sought after courses for the men incarcerated here to get
          enrolled in. Hourani has established a respected and successful reputation
          as an effective and professional instructor...

          From a Supervisor and former teacher’s perspective, I find most impressive
          that he holds each student to high standards in class.....Hourani further
          assisted and helped organize the annual Mock Job Fair held at the institution...
          He spent weeks patiently conducting Mock Job training seminars with the
          men and reviewed each resume with each student to ensure it was properly
          completed....

          Hourani’s efforts and commitment towards the success of the Mock Job Fair
          were invaluable to the Education Department. Hourani also assisted the
          Case Manager Coordinator (CMC) in conducting the CMC Reentry Program
13
     See Exhibit 3 - Department of Justice memorandum - September 9, 2019
                                                  23
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.283 Filed 06/22/20 Page 24 of 49


      presentation.

      Hourani has continued to assist the Reentry Affairs Coordinator in all the
      programs under her area of responsibility. This includes completing a
      Cognitive/Trauma therapy Course taught by the Probation Department...
      Hourani has now become a mentor for the new students of that program.
      His willingness to share personal life experiences and life lessons encourages
      the other men, who would otherwise be remiss to discuss such topics in a
      group setting, to open up and discuss these many sensitive topics freely
      and confront any barriers to success they may have...

      Hourani continues to talk at the Admission and Orientation presentation
      given to all arriving inmates on behalf of the education department. He is
      the only inmate to do so and represents the education department effectively
      and responsibly.

       The only thing more impressive than Hourani’s honesty, passion, and ability
       to connect with the inmates during his presentation is the response the education
       department receives after his talk. By being willing to share his story of serving
       a life sentence, being incarcerated for almost 27 years now, and yet still
       programming as if he will be released tomorrow, and encouraging the men
       to do likewise. He inspires many of the participants to want to sign up for
    classes immediately. He encourages the men to form respectful and productive
relationships with staff....Even for those not interested in beginning their
programming now, Hourani’s positive attitude in the face of his dire situation
provides hope to many of the men recently incarcerated.

      In my time as first an SLN instructor and now Supervisor of Education,
      I have made the following observations in regards to Hourani’s efforts teaching
      classes. Hourani shows patience, determination and dedication to his student’s
      success. He goes above and beyond any expectation of what is expected of
      Reentry Instructors/Mentors. He treats each student fairly and respectfully,
      regardless of the nature of their crime, their stature, or their race. That can be
      very uncommon in this environment. Hourani genuinely wants to see all his
   students succeed in all aspects of their life....

      Hourani has never requested, nor received any payment nor other reward or
      incentive for the many hours of service he invests in the educational programs
      he instructs. In the over 6 years he has volunteered in the education department
      he has invested easily over 10,000 hours of class preparation and instruction.
      He has graduated thousands of students from his many courses, graduating
      over 100 students just this last 10-week class cycle, and this 10-week class
                                             24
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.284 Filed 06/22/20 Page 25 of 49


       cycle he has over 100 students enrolled in the programs he is volunteering to
       teach. His students’ success upon release is the only reward that Hourani strives
       to obtain for his efforts.

       Students have continuously voiced to staff their appreciation and thankfulness
       for his many programs and efforts he puts forth on their behalf....Throughout
       the time I have observed him he has continuously maintained a positive attitude
       and demeanor.

       Even with a life sentence, I have yet to see him with an unpleasant or negative
       attitude. This is a rare trait in this correctional setting and speaks to his maturity
       and character. These traits have made him a successful and productive instructor
       and mentor.

       Among all of the positive tributes to Mr. Hourani’s conduct and accomplishments

during his time in prison, the supervisor’s statements succinctly describe for the Court the

person Mr. Hourani is today and why this requested relief should be granted.14

       Hourani also has the support of others with whom he has come in contact during

his time in prison. Clarence Coakley, an inmate who received clemency from the

President in 2016 while serving a life sentence at the same institution as Hourani, also

emphasized Hourani’s willingness to help others at the institution:

              I’ve never seen anyone so dedicated to the success of
              others when his own situation seemed to be so dire.....Over
              and over, I have seen Dani overwhelmed with gratitude at
              the success of others. This is rare in prison. Most times,
              people will take the attitude that if its not me, I don’t care.

       Coakley then offered a succinct, but accurate, rationale for the granting of

Hourani’s petition:

              If incarceration is for correction, then it has served its

14
  Mr. Hourani has also supported a number of charities during his incarceration, including the Veterans
of Foreign Wars, the Make-A-Wish foundation, and St. Jude’s Hospital.

                                                  25
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.285 Filed 06/22/20 Page 26 of 49


               purpose in Dani Hourani’s life. If it’s for punishment, then
               society has been served its justice. Allow Dani to use his
               life, his testimony to help others not make the same bad
               choices that he and I made.15

       Another Hourani supporter is Kent Dunnington, a Ph.D. professor of philosophy

who taught classes at FCI Greenville from 2009-2015, who has also submitted a letter to

the Court.16 In his letter, Professor Dunnington provided the Court with reasons that he

believes that Dani Hourani “has developed a virtuous character and is someone who is fit

for productive life as a citizen outside of the prison setting.”

       After discussing those reasons, Professor Dunnington came to the same conclusion

as everyone else connected to the institution about Dani Hourani. After carefully noting

that his exposure to Hourani was limited and that he could not “speak with final authority

about his character,” he offered the following tribute:

               But from everything I have witnessed, without exception,
               he has matured into a remarkable person during his time
               inside. I would trust Dani as a neighbor or an employee
               should I ever encounter him on the outside. I hope one
               day that he will be given a chance to contribute to society
               on the outside. (Emphasis added)

       Finally, and perhaps most compelling, is the fact that one of the Assistant United

States Attorneys that prosecuted Hourani, Federal District Judge Terrence Berg, supports

his bid for a reduction in his sentence.17 That, in and of itself, is an extraordinary

occurrence since he is the individual with the most knowledge of the instant case and


15
   See Exhibit 6 - letter from Clarence Coakley
16
   See Exhibit 7 - letter from Kent Dunnington
17
   See Exhibit 8 - letter from Judge Berg

                                                  26
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.286 Filed 06/22/20 Page 27 of 49


most invested in its outcome, and the fact that he supports a sentence reduction, standing

alone, could be sufficient to justify the relief requested.18

       In his letter supporting a reduction in sentence, Judge Berg pointed out the

difference in culpability between Hourani and his co-defendants:

               While their testimony indicated that Mr. Hourani was
               responsible for arranging and funding the plot, several of the
               cooperating witnesses, who acted as go-betweens to procure a
               shooter and deliver the money, were more directly connected to
               the shooter than Dani Hourani was. (Emphasis added)

       After further discussion of Hourani’s accomplishments while incarcerated, Judge

Berg concluded that it would be a benefit to society if Hourani were released:

              While I do not in any way minimize the seriousness of Mr. Hourani's
              crime, for which he has served a lengthy sentence, I believe that people
              can change and that Mr. Hourani has demonstrated through his conduct
              that he has changed. He has dedicated himself to helping others avoid
              the mistakes that he made, and shown a commitment to integrity and
              self-examination that indicates he would be a productive and law-
            abiding member of society if he were released. (Emphasis added)

       It is impossible to overstate the importance of a recommendation like this from a

sitting federal judge who prosecuted the defendant twenty-seven long years ago. And it

is clear that Judge Berg thought long and hard about every sentence in his letter. As in

Cantu, supra, this Court should consider Judge Berg’s letter, standing alone, to be

“beyond what is usual, customary, regular, or common,” and grant Hourani’s petition.

       Hourani’s rehabilitative efforts are a perfect example of the maturity and growth

that leads to the rehabilitation of a very young man. His commitment to all of these
18
  See United States v Cantu, supra at 13, where the Court found that extraordinary circumstances
existed, stating: .... “for the government to advocate that the Court issue an order that would cause the
BOP to release Defendant is beyond what is usual, customary, regular, or common.
                                                    27
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.287 Filed 06/22/20 Page 28 of 49


positive actions, even after receiving a life sentence and losing his appeals, speak

volumes about his character. He did not grow bitter, nor become angry and withdrawn,

nor lash out or rebel at any time during his incarceration. Instead, he invested all of his

time and effort into both his own rehabilitation and the rehabilitation of other prisoners.

      Hourani’s accomplishments since his incarceration twenty-seven years ago have

clearly demonstrated that he long ago learned from the mistakes of his teenage years, and

has done his best to pass on that wisdom to the men incarcerated with him. And it bears

repeating that he did all of these things without so much as a glimmer of hope that taking

these positive steps would lead to his freedom.

      In the recent case of United States v. Martin & Mangual (4th Cir, No. 17- 6199 &

No. 17-6200, Feb 26, 2019), the Fourth Circuit remanded the case to the district court for

further consideration of the rehabilitative conduct of a petitioner who was also serving a

life sentence. The Court’s comments are especially applicable to Hourani’s case:

             Martin's journey toward rehabilitation is especially noteworthy
             because she was given a life sentence and had no idea that
             Amendment 782 would eventually arrive to give her a glimmer of
             hope. Martin strove to better herself and those around her without
             the prospect of any incentive or reward...On remand the court must explain
             to Martin why her sentence of life imprisonment...
              must remain undisturbed despite overwhelming evidence of
             rehabilitation. (Emphasis added)

    Dani Hourani’s case has been a long time coming, and his extraordinary

rehabilitation and accomplishments, many of which are already known to the Court,

clearly indicate that a reduction in his sentence is more than justified and appropriate and

would clearly satisfy all the 3553(a) factors.

                                             28
    Case 2:95-cr-80071-BAF ECF No. 204, PageID.288 Filed 06/22/20 Page 29 of 49


       G. In finding that extraordinary and compelling reasons exist, the Court
          may also consider the significant trial penalty imposed upon Mr.
          Hourani for exercising his right to jury trial.

       Hourani received a mandatory life sentence not due to his actual culpability in the

offense, but because of a trial penalty that resulted from his rejection of the government’s

plea offer and the exercise of his right to a jury trial. As indicated in Judge Berg’s letter,

the government made a plea offer of 16-20 years which it felt was sufficient punishment

for his role in the offense.

       Hourani, a 19-year old undoubtedly under the influence of his co-defendant father,

rejected the plea offer, was convicted at trial, and has now served over twenty-seven

calendar years in prison as a result.

       In United States v Haynes, 93-01043 (E.D.N.Y., April 22, 2020), the district court

granted a defense motion for reduction of sentence to time served. In its opinion, the

Court discussed the issue of a trial penalty as follows:

              As this order is signed, Haynes will have been in federal
              custody for almost 27 years as a result of his only foray
              into serious criminal behavior. Those years, as discussed,
              are far beyond what the United States Attorney determined
              was a suitable sentencing range when offering Haynes a
              plea....

              The insistence of this first-time offender on a trial was no doubt
              ill-advised, more likely foolish in light of the available evidence
              and the government’s distinct advantage in trying four robberies
              in a single trial. But it was his decision, and a choice firmly
              guaranteed by the Constitution.          (Emphasis added)

       The same thing can be said about Hourani’s teen-age decision to reject the

government’s offer in this case. As in Haynes, it was “ill-advised [and] more likely

                                              29
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.289 Filed 06/22/20 Page 30 of 49


foolish” in light of the evidence against him. But, as in Haynes, it was also a

constitutionally guaranteed decision that resulted in a significant trial penalty. And this

Court has the right to consider that trial penalty in granting the requested relief.

  II. THE COURT MAY ALSO GRANT THE REQUESTED RELIEF
    PURSUANT TO SECTION 608 OF THE FIRST STEP ACT OF 2018
  AND MILLER v. ALABAMA, 567 U.S. 460 (2012)

   Section 608 of the recently enacted First Step Act of 2018 specifically states that the

term “youth” will be defined as: “In this title, the term ‘youth’ means a prisoner (as such

term is defined in section 3635 of title 18, United States Code, as added by section 101(a)

of this Act) who was 21 years of age or younger at the time of the commission or alleged

commission of the criminal offense for which the individual is being prosecuted or

serving a term of imprisonment, as the case may be.” (First Step Act, Section 608 (1)(c)).



   This newly enacted definition of youth establishes that Dani Hourani, who was a 19-

year old teenager at the time of the offense, is now classified as a youth pursuant to the

First Step Act. He is, therefore, entitled to numerous protections established by the

United States Supreme Court to ensure that “youths”, as they are now defined by federal

statute, are protected from cruel and unusual punishments in violation of their Eighth

Amendment rights under the Constitution. Specifically, they are protected against the

imposition of a sentence of mandatory life that Hourani is now serving.

      A. MILLER v. ALABAMA, 567 US 460 (2012)

      On June 25, 2012 the Supreme Court ruled that as to homicides committed by


                                              30
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.290 Filed 06/22/20 Page 31 of 49


youths, mandatory life in prison without parole constitutes cruel and unusual punishment.

Miller v. Alabama, 567 US 460 (2012). The Court found that the issue implicated two

lines of Eighth Amendment cases. First, the Court pointed to cases wherein the Court

adopted categorical bans based on mismatches between culpability of a class of offenders

and the severity of the punishment. See Roper v. Simmons, 543 US 551 (2005) (declaring

capital punishment cruel and unusual as to juveniles/youths); Graham v. Florida , 560

US 48 (2010) (life without parole was cruel and unusual punishment for non-homicide

crimes committed by juveniles/youths).

      The Court held that these categorical bans reflected juveniles/youths’ diminished

culpability and greater prospect for reform, which made them less deserving of the most

extreme forms of punishment. Id. at 469. The Court cited three significant gaps in

teenagers culpability that rendered life in prison without parole cruel and unusual:

             First, teenagers have a lack of maturity and an underdeveloped
             sense of responsibility, leading to recklessness, impulsivity, and
             heedless risk-taking. Roper, 543 US, at 569. Second, teenagers
             are more vulnerable...to negative influences and outside pressures,
             including from their family and peers; they have limited
             control over their own environment and lack the ability to
             extricate themselves from horrific, crime-producing settings. Ibid.
             And third, a teenager's character is not as well formed as an adult's;
             his traits are less fixed and his actions less likely to be evidence
             of irretrievable depravity. Id., at 570. (Emphasis added)

      The Court noted that although Graham cited these differences in the context of

analyzing non-homicide crimes by teenagers, “none of what it said about children - -

about their distinctive (and transitory) mental traits and environmental vulnerabilities-- is

crime specific,” and that it should also be applied to homicides committed by teenagers.

                                             31
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.291 Filed 06/22/20 Page 32 of 49


Id. at 470. The Court further noted that Graham had likened life without parole for

teenagers to a death penalty, thereby evoking a second line of the Court’s precedents that

prohibited mandatory imposition of the death penalty and required that sentencing

authorities consider the characteristics of a defendant and the details of his offense before

sentencing him to death. Id. at 473-74, citing Woodson v. North Carolina, 428 US 280,

(1976) (plurality opinion) and Lockett v. Ohio, 438 US 586, (1978).

      Therefore, laws mandating life in prison without parole for homicide violate the

Eighth Amendment to the extent that they subject a juvenile to the same life-without-

parole sentence applicable to an adult, and precluded a sentencing authority from

assessing whether the law’s harshest terms of imprisonment proportionately punish a

juvenile offender. As a result, the Court declared a new rule:

      Mandatory life without parole for a juvenile [youths] precludes consideration of
      this chronological age and its hallmark features – among them, immaturity,
      impetuosity, and failure to appreciate risks and consequences. It prevents taking
      into account the family and home environment that surrounds him—and
      from which he cannot usually extricate himself—no matter how brutal or
      dysfunctional. It neglects the circumstances of the homicide offense, including the
      extent of his participation in the conduct and the way familial
      and peer pressures may have affected him. Indeed, it ignores that he
      might have been charged and convicted of a lesser offense, if not for
      incompetencies associated with youth—for example, his inability to deal
      with police officers or prosecutors (including on a plea agreement) or his
      incapacity to assist his own attorneys...And finally, this mandatory punishment
      disregards the possibility of rehabilitation even when the circumstances most
      suggest it. Id. at 473. (Emphasis added)

      Miller, therefore, clearly gives this Court the authority to grant Mr. Hourani’s

petition and re-sentence him based on all the relevant information about him that is now

known to the Court.

                                             32
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.292 Filed 06/22/20 Page 33 of 49


      B. A mandatory sentence of life without parole imposed on a youth, as
      that term is defined by the First Step Act, violates the Eighth Amendment.

      Dani Hourani, a 19-year old teenager at the time of the offense, was sentenced in

1996 to mandatory life in prison without parole. Miller, supra, established that

Hourani’s sentence violated the Eighth Amendment.

      The mandatory nature of Hourani’s life sentence violates Miller by preventing

consideration of a youth's “chronological age and its hallmark features—among them,

immaturity, impetuosity, and failure to appreciate risks and consequences.” Miller, 567

US at 473. “It prevents taking into account the family and home environment that

surrounds him— and from which [the youth] cannot usually extricate himself—no matter

how brutal or dysfunctional.” Id.

      Pursuant to Miller, the Court has the right to consider the following relevant

factors in determining whether to grant the relief requested by Hourani:

      (1) Adolescents as a group think and behave differently than adults.

      Adolescence is the bridge between childhood and adulthood. It commonly is

defined as beginning at the age of 10 or 11 and continuing until the age of 18 or 19. See,

Jeffrey Jensen Arnett, Emerging Adulthood: A Theory of Development from the Late

Teens Through the Twenties, 55 Am. Psychologist 469, 476 (2000) (as quoted in the

Amicus Curie Brief of the American Psychological Association, Roper v. Simmons, 543

US 551 (2005).

      (2) Adolescent decision-makers in general are less future-oriented and less
      likely to properly consider the consequences of their actions.

                                            33
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.293 Filed 06/22/20 Page 34 of 49


      When compared to adults, studies show that adolescents are less likely to consider

alternative courses of action, understand the perspective of others or restrain impulses. In

a study of more than 1,000 adolescents and adults, researchers investigated the

relationships among the factors of age, maturity, and antisocial decision-making. See:

Elizabeth Cauffman & Laurence Steinberg, Immaturity and Judgment in Adolescence:

Why Adolescents May Be Less Culpable Than Adults, 18 Behav. Sci. & L. 741 (2000).

Adolescents, on average were “less responsible, more myopic, and less temperate than

the average adult.” Id. at 757.

      In this study, the most dramatic change in behavior occurred sometime between 16

and 19 years of age, especially with respect to “perspective” (i.e. consideration of

different viewpoints and broader contexts of decisions), and “temperance” (i.e., the

inability to limit impulsivity and evaluate situations before acting). Id. at 756. And it was

not until age 19 that this development of responsible decision-making plateaued.

      The enactment of the First Step Act demonstrates that Congress has now come to

agree with the empirical findings and evidence made through numerous in-depth studies

and reports—that adolescence does not end at 17 years of age. Rather, by defining the

term “youth” in the Act as, “any prisoner....who was 21 years of age or younger at the

time of commission or alleged commission of the offense for which the individual is

being prosecuted or serving a term of imprisonment, as such the case may be,” Congress

has expanded the reach of the protections set forth by the Supreme Court in Miller,

thereby ensuring that the criminal justice system would in fact be just.


                                             34
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.294 Filed 06/22/20 Page 35 of 49


       (3) The youthful mind

       In 2007, the Supreme Court held that federal judges were free to sentence beneath

the guideline ranges set forth by the Sentencing Commission provided that the guideline

range was properly considered by the sentencing judge. Gall v. United States, 551 U.S.

38 (2007); Kimbrough v. United States 552 U.S. 85, 109 (2007).

       Supreme Court decisions have increased justifications for this trend, citing research

proving physiological characteristics of teenagers such as: (1) their lack of maturity and

underdeveloped sense of responsibility that leads to recklessness, impulsivity, and

heedless risk-taking; (2) their vulnerability to negative influences and outside pressures,

including from family and older negative influences; and (3) their limited control over

their environment and inability to extricate themselves from disadvantaged circumstances

in which they find themselves. See: Miller v. Alabama, 567 U.S. 460, 469 (2012).

       [O]ne of the hallmarks of adolescent risk taking is that it is much more likely
     than that of adults to occur in the presence of peers, as evidenced in studies
        of reckless driving, substance abuse, and crime.19

        Peer pressure “can arouse emotions of fear, rejection, or desire to impress
     friends [family] that can undermine reliability of adolescent behavioral
        control systems and result in actions taken without full consideration
        or appreciation of the consequences.”20


19
  Brief for the American Medical Association and the American Academy of Child and Adolescent
Psychiatry as Amici Curiae in Support of Neither Party in Miller v. Alabama at *9 (citing Albert Chein ,
et. al. Peers Increase Adolescent Risk Taking by Enhancing Activity in the Brain's Reward Circuitry,
14:2 DEVELOPMENTAL SC. F1, F1 (2001)).
20
  Kristen Henning, Criminalizing Normal Adolescent Behavior in Communities of Color: The Role of
Prosecutors in Juvenile Justice Reform, 98 CORNELL L. REV. 383, 399 (2013) citing Elizabeth S.
Scott & Laurence Steinberg, Rethinking Juvenile Justice at 38-39 (2008); Dustin Albert & Laurence
Steinbert, Judgment and Decision Making in Adolescence, 21 J. Res. On Adolescence 211, 219-20
(2001)).

                                                  35
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.295 Filed 06/22/20 Page 36 of 49


      The Supreme Court has also recognized the profound mitigating weight that these

characteristics deserve when considering any crimes committed by a teenager. See

Montgomery v. Louisiana, 577 U.S. __ (2016) (only in the rarest cases will the transient

immaturity defining “youth” fail to decisively mitigate against life imprisonment for

murder).

      The Fair Sentencing for Youth (FSY) organization presents relevant evidence of

the serious need to review the long-term sentencing of youth. In their article, “The Need

for Change,” FSY discusses the problems with existing law, including the fact that while

the law tends to ignore youths’ unique ability to change, FSY's research suggests

otherwise:

      Youth can and do commit terrible crimes. When they do, they
      should be held accountable and face appropriate Punishment.
      But, youth are different from adults; youth have greater capacity for rehabilitation.
      Recent findings in Neuroscience confirm what many
      have long known: Brain maturation is a process that continues into
      early adulthood, and impulse control, planning, and thinking ahead
      skills in development well beyond into the 20's...young people who
      commit crimes are far more likely to reform their behavior and
      have a better chance at rehabilitation than adults...

      The Supreme Court agrees with FSY’s assessment. In Roper v. Simmons, 543

U.S. 551 (2005) the Court opined:

      From a moral standpoint it would be misguided to equate the
      failings of a minor with those of an adult, for greater possibility
      exists that a minor's character deficiencies will be reformed. It is
      appropriate to provide youth with periodic reviews of their life
      sentences to ensure that those who prove they have reformed are
      given an opportunity to re-enter society as contributing citizens.

The FSY article further indicates that 81% of the public agrees with these concepts.

                                             36
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.296 Filed 06/22/20 Page 37 of 49


       Dani Hourani was 19 years old when this offense occurred, a first-time offender

who had never before been in contact with the criminal justice system. His impulse

control and thinking skills were nowhere near fully developed.

       Research confirms that cognitive maturity, including such factors as abstract

thinking, moral intelligence, seeing how behavior can affect the future, associating cause

and effect, planning and decision-making, seeing what is not obvious, understanding the

rules of social conduct, and mature judgment, does not occur until a young person is in

his mid-twenties. (Healthy Futures, OnMyLevel.org).

        Due to Hourani’s youth and immaturity, he was particularly vulnerable to the

negative influences of his older co-defendants, most particularly his father, the one adult

that should have been protecting him. He was the youngest and least culpable defendant

in the instant case.21 Despite that fact, the negative influence of his father during the

entirety of the case made it impossible for Hourani to make rational decisions regarding a

potential plea offer as well as how to present the case at trial. In short, neither defense

counsel nor the Court had the ability to ensure that Hourani had his own best interests at

heart rather than the interests of his co-defendant father when making important decisions

as to how to proceed.22

       (4) Neuroscience and brain development from 18-21 years old

       A recent neuroscience study, “Jurisprudence on Evolving Standards of Decency,”


21
   All of the co-defendants were more directly connected to the shooter, including the co-defendants who
hired and paid him, have been out of prison for over a decade.
22
   As the Court knows, Dani Hourani’s father was acquitted by the jury.

                                                  37
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.297 Filed 06/22/20 Page 38 of 49


discusses the youthful mind and clearly demonstrates that the 18-year old cutoff date

referenced in Roper, Miller and Graham is wrong as a matter of science and social

norms. Instead, the study indicates that 21 years of age should be the proper cut-off date.

Interestingly, that is the same age referenced in the First Step Act as defining a youth.

       In Roper, Graham, Miller and Montgomery, the Supreme Court cited

developments in neuroscience and social science that confirmed the commonsense

observation that young peoples’ brains are different from adult brains in ways that make

young people less morally responsible for their actions.23

       In Roper, the Court acknowledged that the qualities that distinguish juveniles from

adults do not disappear when an individual turns eighteen. Id, at 9. At that time, the

Court reasoned that the scientific and social information available in 2005 made the age

of eighteen an appropriate place to draw the line, while acknowledging that any bright

line rule would be open to criticism, and could later be changed as science and society

evolved and gained more insight on the matter.24

       New research in neuroscience and brain development have made clear that the 18-

year old cutoff chosen in Roper and Miller is too low:

       Development in neuroscience confirm that impulsivity, a tendency
       to engage in high-risk behavior, a strong susceptibility to peer pressure,
       and a high degree of personality plasticity characterize people under
       18 just as they characterized the juveniles described in Miller, Graham,

 See Exhibit 1 - Death by Numbers: Why Evolving Standards Compel Extending Roper’s Categorical
23


Ban against Executing Juveniles from 18 to 21

24
  Support for that proposition is based on the fact that the Roper court revisited a prior decision
(Thompson) because the scientific and societal bases upon which Thompson stood could no longer
support an age cutoff of 16. Id., at 10.
                                                   38
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.298 Filed 06/22/20 Page 39 of 49


      and Roper. These traits are the product of asynchronous neurological developments
      that are common to juveniles and people between 18
      and 21: although the brain's reward centers are fully developed and
      primed for impulsive action, the regions of the brain that regulate higher reasoning
      and emotional control remain immature. Put another way,
      the brains of people under 21, unlike adults' brains but like teenagers’
      brains, are capable of triggering adult emotions but are not capable
      of managing or processing those emotions.

      During the late teens and early 20's, a young person's brain is undergoing
      rapid changes in the areas of the brain most closely connected to
      impulsivity and decision-making. Specifically, recent neuroimaging
      studies show that the volume of white matter in the brain is relatively
      stable until around age 21, when it begins to increase dramatically.
      That is important because white matter fibers transmit information
      between neurons, allowing different regions of the brain to communicate
      with each other. In practice, this means that the brains of people under
      21 are poorly integrated. Additionally, increased white matter volume
      in the frontolimbic system — a part of the brain that is not fully developed
      until after age 21 — enables individuals to modulate anxiety, deal with
      fear, and become socially adept. Because of these developmental deficits,
      people under 21 have difficulty generating appropriate responses to fear,
      envisioning the future and understanding consequences.

      The brains of people under 21, like those of people under 18, also
      remain immature in three areas that support self-control and emotional regulation:
      the amygdala, the prefrontal cortex, and ventral striatum...
      this makes young adults ‘more vulnerable to impulsivity’, less capable
      of emotional reasoning and more likely to make 'errors in self-regulation.’

      Specifically, recent studies show that people in their late teens and early
      20's have a 'sensitivity to environmental factors in terms of the stability
      of personality features during this phase' and a unique plasticity of character
      that fades as they reach their mid-20's. These factors also mean that people
      in their late teens and early twenties are uniquely susceptible to peer
      pressure. Id., at 11-14

      There is no doubt that these findings have articulated a fact long suspected by

researchers, but scientifically proven here. The brains of those in their late teens prior to

the age of 21 are no different than those of juveniles from a developmental and
                                              39
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.299 Filed 06/22/20 Page 40 of 49


culpability level. “Similarly, MRI studies indicate that the brains of people in their late

teens and early 20's lack the structural development that is necessary for higher level

reasoning and emotional regulation.” Id., at 13.

      If we consider the government's theory at trial and accept its logic as fact, one of

either two scenarios played out regarding the conduct that led to Hourani’s current life

sentence: Either Hourani's father ordered Hourani, who was 19 years of age at the time,

to arrange the shooting of Cheaib, or Hourani participated because he was upset that

Cheaib had set up his father on a drug case. Regardless of which theory was accepted by

the jury, either Hourani was unduly influenced by his father’s directive to take the actions

that led to the shooting or, due to his lack of impulse control, he was angry because of his

father’s arrest and acted out in an irrational manner.

      Researchers have proposed a spike in risky behavior is a product of two defining,
      class-wide characteristics of people under 21. On one hand,
      their brains are physiologically like those of younger children, unable
      to fully regulate emotion or evaluate risk. On the other hand, they are experiencing
      rapid changes in social control...Specifically, recent studies
      show that people in their late teens and early 20s have a sensitivity to
      environmental factors in terms of personality during this phase an a
      unique plasticity of character that fades as they reach their mid-20s.

      In short, people under 21 display the same traits that the court identified
      in Atkins, Roper, and Miller as diminishing blameworthiness and
      undermining the case for retributive punishment: compared to adults,
      young people under 21, like juveniles and people with intellectual
      disability, have diminished capacities to abstract from mistakes and
      learn from experience, to engage in logical reasoning, to control
      impulses, and to understand the sense of responsibility that often
      result in impetuous and ill-considered actions and decisions...new
      scientific research shows that people ages 18 to 21, like people under
      18, are prone to act on impulse rather than premeditation. Id., at 14-15.


                                              40
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.300 Filed 06/22/20 Page 41 of 49


      Either of the above theories is consistent with the above-referenced findings

regarding youthful brains, specifically people under the age of twenty-one. Both of the

theories fall directly within the scope of scientific studies and were discussed thoroughly

in Roper, Graham, and Miller in concluding that juveniles (and now, with the passage of

the First Step Act, those under twenty-one) should not be subject to the mandatory life

terms imposed upon adult offenders.

      Both of the theories support the defense contention that a mandatory life sentence

for the teenaged Dani Hourani is outside the bounds of presently accepted social,

scientific, and legal norms and is, therefore, a violation of his Eighth Amendment right

against cruel and unusual punishment.

      In addition to the above, at least three other courts have held that Miller applies to

those between the ages of eighteen and twenty-one. See United States v Cruz, # 11-cv-

787 (JCH) (Dist.Conn. March 29, 2018); People of the State of Illinois v Antonio House,

# 1-11-0580, 2019 IL AP (1st) (110580-B, May 16, 2019); Commonwealth of Kentucky v

Travis Brehold, (# 14-cr-161, Aug. 1, 2017).

      (5) Society’s treatment of people under 21

      In considering why Congress increased the cut-off age between youth and

adulthood from eighteen to twenty-one in the First Step Act, the simple answer is that the

Act recognized what has long been accepted by society. As set forth in Exhibit 1, the

neuroscience study quoted extensively from above:

      Society treats people under 21 more like teenagers than adults,
      acknowledging — at least tacitly — the fact that brain development

                                             41
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.301 Filed 06/22/20 Page 42 of 49


       is not complete by the age of 18. In Roper, the Court looked to age
       restrictions in various state laws unrelated to capital sentencing and
       concluded that states' prohibitions on "voting, serving on juries, or
       marrying without parental consent' were indications that the states
       recognized "the comparative immaturity and irresponsibility of juveniles."
       Those same kinds of restrictions exist for people under the age of 21. Significantly,
       many of the restrictions on people under 21 have been
       adopted in the wake of Roper, as society's perceptions of youth have
       evolved.

       For example all 50 states and the District of Columbia impose a
       minimum age restriction of 21 years for the consumption, purchase, or possession
       of alcohol or recreational marijuana. Over 425 cities and
       counties in 22 states now prohibit the sale of tobacco to people under 21.
       Forty-one states impose a minimum age of 21 to obtain concealed carry
       permits for firearms, and federal law prohibits licensed gun dealers from
       selling handguns and ammunition to people under the age of 21...
       rental car companies will not rent to drivers under the age of 21 and
       apply added fees for drivers under the age of 25.

       A 2014 report from the United States Department of Justice recommended
       that legislators raise the age for criminal court to at least twenty-one, in light
       of the fact that "young adult offenders ages 18-24 are, in some ways, more similar
       to juveniles than to adults. Notably, these restrictions are all
       categorical: none of these laws permit a 21-year old to engage in the
       prohibited behavior if they can make an individualized showing of maturity.
       Id at 15-17

       The fact of the matter is that there is no longer doubt, nor even debate, on the

proper cut-off date for a youth to become an adult. The Congress, by passing the First

Step Act, has agreed with the empirical evidence that clearly shows that a person is still a

youth, at least from a criminal justice standpoint, until he/she reaches twenty-one years of

age.

       As the Supreme Court noted in Graham, supra: “Condemning an immature,

vulnerable, and not yet-fully-formed adolescent to live every remaining day of his life in

                                             42
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.302 Filed 06/22/20 Page 43 of 49


prison - whatever his crime - is thus constitutionally disproportionate punishment”

because it “guarantees he will die in prison without any meaningful opportunity to obtain

release.”

      In discussing this disproportionate punishment the Supreme Court recognized the

injustice of this outcome, holding that life without parole is an especially harsh

punishment for a juvenile because a juvenile offender will on average serve more years

and a greater percentage of his life in prison than an adult offender. Graham, supra. “A

16-year-old and a 75-year-old each sentenced to life without parole receive the same

punishment in name only.” Id. In fact, a youth sentenced to life without parole not only

serves a greater percentage of his life in prison, but suffers a unique deprivation: He will

never experience adulthood—or the ability “to attain a mature understanding of his own

humanity, Roper, supra, at 574—as a free person.

      (6) Hourani’s life history

      With Miller's established principle that the sentencing judge take into account a

youth’s environment at the time of imposition of sentencing, it is paramount that this

Court consider Hourani's life story, of which it was wholly unaware of at the time of trial

and sentencing. This is especially important in light of the fact that Hourani’s father was

the lead defendant in the instant case.

      Hourani’s life story begins with a sad and unusual tale. It is a tale of how a kid just

out of high school, who had never before had any contact with the criminal justice

system, nor so much as been placed in detention while in school, wound up with a


                                             43
     Case 2:95-cr-80071-BAF ECF No. 204, PageID.303 Filed 06/22/20 Page 44 of 49


mandatory life sentence from his first contact with the criminal justice system.25 The tale

continues with one incontrovertible fact: Dani Hourani did not willingly choose the

criminal lifestyle; rather, it was chosen for him by his father. And though he has been

remorseful throughout his life for the choices and actions that led to his incarceration,

there is no escaping the truth that from his youth, he was destined to enter into the

criminal lifestyle.

       Many petitioners will stress that their criminal lifestyle was caused by poverty,

substance abuse addictions, or other social ills. Many more of them will also express

remorse that finally, after their second, third, or fourth criminal conviction, they have

seen the error of their ways. Hourani’s situation was quite different, which in a sense

makes it worse, for Hourani did not grow up poor or have substance abuse issues. To the

contrary, he worked at various jobs from the age of fourteen, graduated from high school,

enrolled in a community college, and stayed out of trouble. And yet, he found himself

involved in criminal activity, culminating in the instant case.

       How did that happen? How did a kid who appeared to be on the road to success

wind up with a mandatory life prison sentence? The answer is simple: His father, the

man who should have protected him and guided him to greater heights instead dragged

him into the criminal underworld. By doing that, his father and his cohorts insured that

Hourani would not have the successful future that appeared to await him. Instead, they

set him on a misguided path that inevitably led to his present incarceration. To put it


 Although Mr. Hourani was originally arrested on a drug case, it involved the same
25


individuals as the homicide case, including his father.
                                             44
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.304 Filed 06/22/20 Page 45 of 49


another way, Mr. Hourani did not choose the criminal lifestyle; rather, it was chosen for

him by the one person on the planet who should have made sure that did not happen.

          In many cases, criminal defendants suffer because of the lack of a male role model

in their household. In Hourani’s case, the situation was even worse because of the

behavior of his father. His father was not concerned with the well-being of his son and

family. Instead, his ambition in life was his own wealth and well-being. Because of his

father’s ambition, Hourani has been serving a mandatory life sentence, while his father,

the lead defendant on the case, was acquitted of all charges surrounding the offense for

which Hourani stands convicted.

          Hourani’s home life, and its effect on his ability to make rational decisions and to

avoid negative influences, are consistent with the Roper court’s description of the

disadvantages facing youthful offenders like him:

          [Youth]...are more vulnerable...to negative influences and outside
          pressures, including from their family and peers; they have limited
          control over their own environment" and lack the ability to extricate
          themselves from horrific, crime-producing settings. Roper, 543 U.S.
          at 569-570.

          Hourani’s home environment is best described by his sister in the enclosed letter of

support to this petition.26 In this excerpt of her letter, his sister describes the

dysfunctional nature of her brother’s upbringing:

          We were raised to keep our private life completely private, rarely
          sharing any of our home experiences with anyone, even lifelong best
           friends or relatives to this day. It is difficult for me to even write this
          lives that I have always believed are best forgotten, because of the
          scars that will never heal. My mom tried to make our home a happy
26
     See Exhibit 2 - letter from Lina Hourani-Harajli
                                                        45
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.305 Filed 06/22/20 Page 46 of 49


      one; but it rarely was.

      From the outside, I assume that we looked like any other family. As
      an adult reflecting on those long ago days, I realize that we had no
      idea we were so exceedingly dysfunctional. I realize now how out of
      control we always felt as we witnessed and experienced so many
      horrible things at the hands of our father; constant fighting, domestic
      violence, infidelity, alcohol, drugs, with the climax being FBI raids
      on our home...

      It is, therefore, abundantly clear that Dani Hourani’s home life is consistent with

the concerns articulated by the Supreme Court when considering the draconian nature of

his mandatory life sentence.

      (7) Extraordinary rehabilitation

      The subject of Hourani’s extraordinary rehabilitation has already been discussed in

this brief. Hourani illustrates perfectly why the Supreme Court in Graham came to the

conclusion that a prison sentence of mandatory life is particularly draconian when

imposed upon a youth. As the Court noted, although adolescents can be expected to

mature and reform as they age, a mandatory life sentence “means denial of hope; it means

that good behavior and character improvement are immaterial; it means that whatever the

future might hold in store for the mind and spirit of the convict, he will remain in prison

for the rest of his days.” Graham, supra.

      Graham recognized that for adolescent offenders, a sentence of “life in prison

without the possibility of parole gave no chance for fulfillment outside prison walls, no

chance of reconciliation with society, no hope.” Graham then concluded that “this type

of punishment is particularly inappropriate to forswear altogether the rehabilitative


                                             46
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.306 Filed 06/22/20 Page 47 of 49


ideal.” Id.

      Therefore, as with every other issue in the case, it is clear that Hourani

meets all the qualifications set by the Supreme Court and the statute and should,

therefore, be granted the requested relief.

                                      CONCLUSION

      This Court is authorized by 18 USC §3582(c)(1)(a)(1) to grant the relief requested

in this petition. Mr. Hourani’s exemplary accomplishments and extraordinary

rehabilitation, coupled with the fact that he was unduly influenced by his co-defendant

father, are sufficient to allow this Court to vacate his mandatory life sentence and impose

a sentence that is consistent with the factors set forth in 18 USC §3553(a).

      It is clear that extraordinary and compelling reasons exist to support that action by

the Court. In addition, the Court should also consider the fact that all of Hourani’s more

culpable co-defendants have been released from prison over ten years ago. In United

States v Cantu-Rivera, supra at p 5, the Court held that reduction of concurrent life

sentences to time served pursuant to § 3582(c)(1) avoided disparate punishment among

similar co-defendants. In granting the reduction, the Court stated:

              This sentence will avoid unwarranted disparities among
              defendants with similar records convicted of similar conduct
              in the same case because this 30-year sentence exceeds the
              sentences imposed on other members of the drug trafficking
              conspiracy. 18 USC § 3553(6)

   In Hourani’s case, he has served a sentence that exceeds the combined



                                              47
       Case 2:95-cr-80071-BAF ECF No. 204, PageID.307 Filed 06/22/20 Page 48 of 49


sentences of all of his more culpable co-defendants.27 In fact, the only aspect of this

case that sets Hourani apart from his co-defendants actually weighs in his favor, to wit;

unlike all of them, this was his first contact with the criminal justice system and he was

only a teenager.

          The Court may also grant this petition based on the new definition of youth

contained in the First Step Act. Hourani’s mandatory life sentence is a violation of his

Eighth Amendment right against cruel and unusual punishment and in direct contrast

with the rulings of Roper, Graham, Miller, Montgomery and their progeny. He has

already served over twenty-seven calendar years in prison which is the equivalent of a

thirty-two year sentence (384 months) once good time credit is counted. What that

means is that Hourani has spent almost a decade longer in prison than he lived in the

outside world which, as addressed by the Supreme Court in its recent cases, results in a

disproportionate amount of time served as a youth than as a grown adult.

          WHEREFORE, Petitioner Hourani requests that this Court grant this petition and

impose a reduced sentence pursuant to the factors listed in 18 USC §3553(a).

                                                Respectfully submitted,

                                                s/ Steven Fishman (P23049)
                                                Attorney for Petitioner Hourani
                                                615 Griswold, Suite 1125
                                                Detroit, MI 48226
                                                (313) 920-2001
                                                Email: sfish66@yahoo.com

                                                 Dated: June 22, 2020


27
     See Exhibit 9 - table of co-defendants
                                               48
   Case 2:95-cr-80071-BAF ECF No. 204, PageID.308 Filed 06/22/20 Page 49 of 49


                             CERTIFICATE OF SERVICE

      This is to certify that on June 22, 2020, I served a copy of the attached petition

upon the United States Attorney’s Office, by filing same electronically.

                                                            s/ Steven Fishman
                                                            Steven Fishman




                                             49
